                                               Certificate Number: 16199-OR-CC-033657134


                                                             16199-OR-CC-033657134




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 5, 2019, at 11:29 o'clock PM EST, Kevin R
Doherty received from CC Advising, Inc. , an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of Oregon, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 5, 2019                       By:      /s/Nikia Butterfield for Haley Lamb


                                               Name: Haley Lamb


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).



                      Case 19-34106-dwh7        Doc 3    Filed 11/05/19
